ORIGINAL                                                                          08/26/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                       Case Number: OP 22-0463


                                       OP 22-0463


 GARRY DOUGLAS SEAMAN,
                                                                            FILLD
                                                                            AUG 2 6 2022
             Petitioner,                                                  Bowen Greenwooci
                                                                        Clerk of Suprerne Court
                                                                           Stat® of Montana
       v.
                                                                    ORDER
 DARREN SHORT, Lincoln County Sheriff,
 and MONTANA NINETEENTH JUDICIAL
 DISTRICT COURT,

             Respondents.



      Garry Douglas Seaman, via counsel, has filed a Petition for Writ of Habeas Corpus,
alleging that the Lincoln County District Court imposed excessive bail in violation of
Article II, sec. 22, of the Montana Constitution and the Eighth Amendment to the United
States Constitution.   Upon review, we deem it appropriate to require a response to
Seaman's Petition. Therefore,
      IT IS ORDERED that the Nineteenth Judicial District Court and/or the Lincoln
County Attorney are GRANTED thirty days from the date of this Order in which to prepare,
file, and serve a written response to the petition for a writ of habeas corpus together with
appropriate documentary exhibits.
      The Clerk of the Supreme Court is directed to provide a copy of this Order to: the
Honorable Jason Marks, Nineteenth Judicial District Court, Lincoln County, under Cause
No. DC-22-47; the Lincoln County Attorney; and to Petitioner.
      DATED this • 25t4 day of August, 2022.